Exhibit 10.2      

FIRST AMENDMENT TO THE

EXECUTIVE EMPLOYMENT AGREEMENT

Between James E. Defebaugh and Labor Ready, Inc.

WHEREAS, James E. Defebaugh (“Executive”) and Labor Ready, Inc. (“Labor Ready”
or “Company”) entered into an Executive Employment Agreement effective as of
September 12, 2005 (“Agreement”); and

WHEREAS, Executive and Company would like to amend the Agreement to conform it
to the requirements of Section 409A of the Internal Revenue Code, as amended.

NOW, THEREFORE, effective September 12, 2005, Section II(A)(2)(b)(i) of the
Agreement is amended in its entirety to read as follows:

(i)            separation payments for twelve (12) months from the termination
date at the base monthly salary in effect for Executive on the termination date,
with the actual period of receipt of such payments being referred to as the
“Severance Period”, provided, however, that if at the time of the Executive’s
termination of employment the Executive is considered a “specified employee”
subject to the required six-month delay in benefit payments under Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (“Code”), then
the separation payments that would otherwise have been paid within the first six
(6) months after the Executive’s termination of employment shall instead be paid
in a single lump sum on (or within 15 days after) the six-month anniversary of
such termination of employment.  Payments for the remaining six (6) months shall
be made monthly after such six-month anniversary.  For purposes of this
Agreement, the Executive will be considered to have terminated employment when
the Executive has incurred a “separation from service” for purposes of Code
Section 409A(a)(2)(A)(i); and

LABOR READY, INC.

 

EXECUTIVE

 

 

 

By:

/s/ Steven C. Cooper

 

By:

/s/ James E. Defebaugh

 

 

 

 

 

 

Name:

Steven C. Cooper

 

Date Executed:

December 31, 2006

 

 

 

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

 

Date Executed:

December 31, 2006

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------